DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2021; April 12, 2021; and November 25, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0163025 to Hori et al. in view of U.S. Patent No. 4,386,540 to Skaggs, Jr.
Regarding claim 1, the Hori publication teaches a transmission control apparatus having a housing 20; a main shaft 30 disposed in the housing; a driving unit 5 coupled to the main shaft and configured to be driven based on a signal for controlling a gear position of a transmission (paragraph 0046); a reduction unit 6 housed within the driving 
However, the Hori publication lacks a teaching of a reduction unit that has an inner gear that has two different portions.
The Skaggs patent teaches a reduction unit with an input shaft 24, an output shaft 46 and a reduction unit has an inner gear member 28 coupled to the main shaft 24 and including a first gear portion 34 and a second gear portion 36; and an outer gear member 38 fixed to the housing and including a first receiving gear portion 40 engaged with the first gear portion, wherein the output unit comprises a second receiving gear portion 44 engaged with the second gear portion. See Fig. 1 and column 7, lines 10-45.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hori publication to have the reduction gear system as taught by the Skaggs patent in order to provide a gear mechanism that is reliable, compact, efficient and inexpensive. See column 1, lines 63-67 of Skaggs.
Regarding claim 2, the output unit comprises: an output body 42 that forms the second receiving gear portion; and an output shaft 46 that protrudes from the output body, into which the main shaft is inserted, wherein the output shaft transmits the rotational force of the reduction unit. See Fig. 1 of Skaggs.
Regarding claim 3, main shaft 24 rotates due to the driving of the driving unit and comprises a main rotary body 26 that rotates about a first axis due to a rotation of the driving unit.  See Fig. 1 of Skaggs.

Regarding claim 5, the main rotary body rotates about the first axis that extends from a center of the driving unit, and the eccentric rotary body rotates about the second axis that is spaced apart from the first axis by a predetermined distance and parallel to the first axis. See Fig. 2 and column 8, lines 1-25 of Skaggs. 
Regarding claim 6, a bearing member 26 is further provided on an outside of the main shaft.  See Fig. 1 of Skaggs.
Regarding claim 7, a fixing protrusion (the rim on shaft 24 that between parts 25 and 30 in Fig. 1 of Skaggs) for fixing the bearing member protrudes along an outer circumferential surface of the main shaft. See Fig. 1 of Skaggs.
Regarding claim 10, the housing has a main body 18 that forms a housing space to receive the driving unit, the reduction unit, and the output unit; and a cover member 20 coupled onto the main body to cover the housing space.  See Fig. 2 of Hori.
Regarding claim 15, a difference between a number of teeth of the first gear portion and a number of teeth of the first receiving gear portion is equal to or less than four (in this instance it is 1), and a difference between a number of teeth of the second gear portion and a number of teeth of the second receiving gear portion is equal to or less than four (in this instance it is 1).  See column 9, lines 19-34 of Skaggs.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0163025 to Hori et al. in view of U.S. Patent No. 4,386,540 to Skaggs, Jr. in view of  European Patent No. WO 2018216421 to Matsuto et al. (translation is provided with this action).
Regarding claim 16, the Hori publication teaches a motor having a stator with a stator core fixed to the housing and a plurality of coils disposed along an inner circumference of the stator core; and a rotor disposed within the stator and rotatably and coaxially coupled to the main shaft.  See Figs. 2 and 5.
However, the Hori publication lacks a teaching that the rotor includes magnets that correspond to the plurality of coils.
The Matsuto patent teaches a motor having a rotor having magnets 12b attached to the rotor.  The term corresponding to the plurality of coils as broadly recited in the claims is interpreted as meaning that there are magnets which work with the coils of the stator.  See Fig. 4 and the translation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hori publication to use a rotor with magnets as taught by the Matsuto patent as it would have been substituting one known prior art element for another, as these are two known types of motors that can be easily switched with each other depending on the desires of the user.
Regarding claim 17, the Hori publication teaches a sensing member 8 is further provided between the output unit and the housing to determine the gear position by detecting a rotation of the driving unit and detecting a rotation of the output unit.  See paragraphs 0108-0113.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0163025 to Hori et al. in view of U.S. Patent No. 4,386,540 to Skaggs, Jr. in view of Japanese Patent No. JP2014011931 to Kusumoto et al. (translation is provided with this action).
Regarding claim 20, the Hori publication and Skaggs patent lacks a specific teaching that gear teeth are cycloidal tooth profiles.
The Kusumoto patent teaches a motor with a reduction system using an eccentric gear and that a cycloid tooth can be used.  See modification 8 in the translation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the combined device of the Hori and Skaggs references to have the first gear portion and the second gear portion have a cycloidal tooth profile, and the first receiving gear portion and the second receiving gear portion have a tooth profile that corresponds to the cycloidal tooth profile of the first gear portion and the second gear portion as taught by the Kusumoto patent, as this is a known profile for a gear tooth and as a matter of design choice is can be used as desired by the user.
Allowable Subject Matter
Claims 8, 9, 11-14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Publication No. 2009/0000858 to Ikegaya et al. teaches an eccentric gear reduction with two sets of teeth.
Korean Patent No. 20120000507 to Nagata teaches an eccentric gear reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659